194 F.2d 537
52-1 USTC  P 9219
Marion A. Burt BECK, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 150, Docket 22072.
United States Court of Appeals Second Circuit.
Argued Feb. 14, 1952.Decided March 3, 1952.

Perkins, Malone & Washburn, New York City, Watson Washburn, New York City, of counsel, for petitioner, Marion A. Burt Beck.
Mason B. Leming, Washington, D.C., Ellis N. Slack, Acting Atty. Gen., Melva M. Graney, Sp. Asst. to Atty. Gen., for respondent, Commissioner of Internal Revenue.
Before AUGUSTUS N. HAND, CHASE, and FRANK, Circuit Judges.
PER CURIAM.


1
Affirmed on opinion of the Tax Court, 15 T.C. 642.